Title: From James Madison to Lafayette, 21 August 1824
From: Madison, James
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


        
          Aug. 21. 1824
        
        I this instant learn, my dear friend, that you have safely reached the shores, where you will be hailed by every voice of a free people. That of no one, as you will believe, springs more from the heart than mine. May I not hope that the course of your movements will give me an opportunity of proving it, by the warmth of my embrace on my own threshold. Make me happy by a line to that effect when you can snatch a moment for a single one, from the eager gratulations pouring in upon you. With constant affection Yours
        
          J. M.
        
      